[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 04-16562                     JUNE 15, 2005
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                     D.C. Docket No. 03-00539-CV-J-32MCR


DANIEL C. MEDBERRY,
                                                           Petitioner-Appellant,

      versus

JAMES CROSBY,

                                                    Respondent-Appellee.
                          __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (June 15, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Florida state prisoner Daniel C. Medberry appeals pro se the denial by the

district court of his pro se petition for a writ of habeas corpus under 28 U.S.C.

section 2254. Because the petition was moot when filed and the “capable-of-
repetition” exception to the mootness doctrine does not apply, we affirm the

dismissal of his petition by the district court.

      In his habeas petition, Medberry challenged his placement on close

management status from September 21, 2000, until December 18, 2001, because of

disciplinary problems. The district court dismissed Medberry’s petition as moot

because his placement in close management was completed before Medberry filed

his habeas petition on March 4, 2003. The court granted a certificate of

appealability as to whether it erred “in dismissing this action as moot because the

‘capable repetition but evading review’ exception to the mootness doctrine applies

in this case.” We review questions of mootness de novo. See Crown Media, LLC

v. Gwinnett County, Ga., 380 F.3d 1317, 1323 (11th Cir. 2004).

      “[I]t is proper for a district court to treat a petition for release from

administrative segregation as a petition for a writ of habeas corpus” because

“[s]uch release falls into the category of ‘fact or duration of . . . physical

imprisonment.’” Medberry v. Crosby, 351 F.3d 1049, 1053 (11th Cir. 2003)

(quoting Krist v. Ricketts, 504 F.2d 887, 887-88 (5th Cir. 1974)). In Medberry,

we concluded that when “a prisoner has completed an imposed term of

administrative segregation before he files his petition, . . . the ‘petition is moot

when filed and cannot be revived by collateral consequences.’” Id. (quoting

                                            2
McCollum v. Miller, 695 F.2d 1044, 1048 (7th Cir. 1982)). Because Medberry

was released from close management in December 2001, a year and three months

before he filed his habeas petition, the petition was moot when filed in March

2003.

        There is a recognized “exception to the general rule [of mootness] in cases

that are ‘capable of repetition, yet evading review.’” Murphy v. Hunt, 455 U.S.

478, 482, 102 S. Ct. 1181, 1183 (1982). “[T]he capable-of-repetition doctrine

applies only in exceptional situations, and generally only where the named

plaintiff can make a reasonable showing that he will again be subjected to the

alleged illegality.” Los Angeles v. Lyons, 461 U.S. 95, 109, 103 S. Ct. 1660, 1669

(1983) (citation omitted). To qualify for the exception, two elements must be

simultaneously present: “(1) the challenged action was in its duration too short to

be fully litigated prior to its cessation or expiration, and (2) there was a reasonable

expectation that the same complaining party would be subjected to the same action

again.” Murphy, 455 U.S. at 482, 102 S. Ct. at 1183. “[T]here must be a

‘reasonable expectation’ or a ‘demonstrated probability’ that the same controversy

will recur involving the same complaining party.” Id. at 482, 102 S. Ct. at 1184

(emphasis added).




                                           3
      This exception does not apply to Medberry’s petition. As to the first

element, the challenged action is not too short in duration to be fully litigated.

Although Medberry’s placement in close management was completed by the time

he reached federal court, the Florida district and appellate courts considered the

merits of his claim. As to the second element, Medberry has not established that

there is a reasonable expectation that he will be subjected to the same action again.

Although Medberry has presented numerous administrative reports that detail his

interaction with prison authorities and his placement in close management, these

reports and grievances do not show that the same circumstances about which

Medberry complained in his habeas petition were the impetus for any later

placement of Medberry in close management. See Lyons, 461 U.S. at 105-06, 103

S. Ct. at 1667; Murphy, 455 U.S. at 484, 102 S. Ct. at 1181. Instead, the various

reports and grievances show that Medberry often receives discipline; they do not

show that the same circumstances repeatedly give rise to the discipline.

      Because the exception to the mootness doctrine does not apply, the district

court properly dismissed Medberry’s petition for a writ of habeas corpus as moot.

      AFFIRMED.




                                          4